Citation Nr: 0008126	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  97-31 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for psoriasis, 
including as secondary to Agent Orange exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran had active service from April 1969 to 
November 1970.  He served in Vietnam from November 1969 to 
November 1970.  His principal duty assignment in the military 
was as a postal clerk.  His awards and medals included the 
Army Commendation Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Portland in 1996 which denied entitlement to service 
connection for psoriasis and denied entitlement to service 
connection for PTSD.  



FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service.  

2.  There is no credible supporting evidence of a stressor to 
support a diagnosis of PTSD resulting from military service.  

3.  There is no competent evidence of a nexus between 
currently shown psoriasis and service, to include exposure to 
Agent Orange.  




CONCLUSIONS OF LAW

1.  PTSD was not incurred in nor aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).  

2.  The claim for service connection for psoriasis is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for PTSD.  

Factual Background

A review of the service medical records is without reference 
to psychiatric complaints or abnormalities.  

The veteran served in Vietnam from November 1969 to 
November 1970.  His principal duty assignment in Vietnam was 
as an assistant postal clerk with the 56th Army Postal Unit.  
His awards and medals included the Army Commendation Medal, 
the citation for which refers to his meritorious service in 
support of military operations in Vietnam between 
November 1969 and November 1970.  

Of record are periodic reports of medical treatment accorded 
the veteran by a private physician beginning in 1981 for 
psoriasis also described as seborrheic dermatitis.  No 
reference was made in the reports to any psychiatric 
symptomatology.  

The veteran was accorded an examination by VA for PTSD 
purposes in October 1996.  The claims folder was available.  
Reference was made to a communication from a fellow worker 
who referred primarily to problems the veteran had with 
psoriasis.  No reference was made in that communication to 
any psychiatric symptomatology.  

The veteran reported that while in Vietnam he was with the 
56th Army Postal Unit stationed at Long Binh in the Saigon 
area.  He stated that his job involved driving around the 
Saigon area picking up and delivering mail.  He referred to 
participation in one covert operation into Cambodia for one 
day.  He described the incident as a "complete fiasco."  He 
stated that an officer let the infantry get sucked deeper and 
deeper in and then the unit was wiped out.  He claimed that 
by the time he got there the dead soldiers were all in body 
bags.  

He added that in his work he did not run into any mines, but 
was exposed to sniper fire.  He also referred to episodes 
when rockets would go off over him.  He indicated that he 
flew in helicopters delivering and picking up mail and also 
helped to carry litters after incoming fire.  He remembered 
one incident when he pulled a Marine out of a helicopter 
after the individual's legs had been shot off.  He stated 
that he was not in any official operation, but was always in 
"action around the action."  

He claimed that following service, he became a completely 
different personality from the individual he was before 
service.  

The veteran was given an Axis I diagnosis of PTSD.  It was 
indicated that he had a lot of restless dreams which were 
militant in nature.  He thought a lot about Vietnam and other 
things that he saw and participated in while serving there.  
He was described as a very organized person, but one who had 
been a loner in terms of his personal life ever since 
Vietnam.  He claimed he was uneasy around people ever since 
returning from Vietnam.  

The veteran was also accorded a social and industrial survey 
by VA in October 1996.  The veteran stated that while in 
Vietnam, he was "in the field overnight about a dozen times."  
He claimed that while at Long Binh, he was on perimeter guard 
duty about "once or twice a month."  He stated that one of 
his official duties at Long Binh was to deliver mail to the 
staff and to the patients at the 93rd Field Hospital.  He 
claimed that one of his worst recollections of his service in 
Vietnam was of an episode when he and some other members of 
his unit were sent to Cambodia to collect the remains of dead 
soldiers.  He stated that "they had run out of body bags, so 
they started using mail bags."  He added that after about 
half a day of this detail, he slipped off one of the trucks 
and fell.  He claimed he had never forgotten the "smell of 
dead bodies."  With regard to experiencing possible signs and 
symptoms of PTSD, he reported that he was a light sleeper, 
that he checked the perimeter of his house before going to 
bed, that he kept loaded weapons at home and within reach, 
that he had an extreme startle response, that he preferred 
being in open spaces as opposed to being in crowds, and that 
he tended to socially isolate himself from everyone except 
immediate family.  

The social worker expressed the opinion that the veteran had 
met the criteria for a diagnosis of PTSD.  Reference was made 
to exposure to a traumatic event when the veteran was sent to 
Cambodia to assist in collecting the remains of dead American 
soldiers.  The social worker also referred to the veteran 
reexperiencing the traumatic event of helping collect the 
remains of the dead soldiers, numbing of general 
responsiveness, and increased arousal.  

The veteran gave testimony regarding recollections of his 
experiences in Vietnam at a hearing before a hearing officer 
at the RO in February 1998.  He stated that his 
responsibilities delivering mail had him traveling all around 
II Corps.  He again referred to recollections of the incident 
where he helped go into Cambodia to bring out dead American 
bodies.  He stated it was a clandestine operation, so he had 
to keep quiet about it (page 4).  He also referred to 
recollections of an incident in which a Vietnamese civilian 
who served as a barber on post tried to enter the compound 
one night on a sniper run and was shot.  The veteran was 
frightened about the thought that the same individual had his 
razor at the veteran's throat while serving as a barber 
during the day.  

He also described an incident when he helped pull a Marine 
out of a helicopter.  He added that while the 1968 TET 
Offensive was "the most volatile," the 1969 TET Offensive was 
"the second most volatile campaign."  He claimed that his 
unit got the Presidential Citation for its participation.  
(Page 14).  

In a February 1998 communication the veteran stated that he 
had just been awakened by a flashback about his experiences 
in Vietnam.  He indicated the flashback was about an incident 
when he was serving on guard duty at night.  He claimed that 
Bien Hoa Air Base was only a few miles away and he could see 
rockets and mortar fire going off in the distance.  He 
believed that the enemy tried to target commercial planes 
that transported troops into and out of the country.  

Received in January 1999 was a communication from the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  Enclosed were several documents submitted by the 
56th Army Postal Unit which provided a general description of 
the unit's activities, missions, and locations during the 
timeframe between October 1969 and September 1971.

The documents did not refer to mention of any attacks or 
combat activities that occurred during the dates the veteran 
had provided.  An extract of an operational report-lessons 
learned submitted by the 1st Logistical Command for the 
period ending January 31, 1970, reflected that the Long Binh 
area, where the 56th Army Postal Unit was located, received a 
number of rocket attacks, including one on December 10, 1969, 
and another on January 21, 1970.  However, the 56th Army 
Postal Unit was not mentioned as being involved in these 
attacks.  

In an April 1999 communication the head of the Records 
Correspondence Section at the Headquarters, United States 
Marine Corps Personnel Management Support Branch, Quantico, 
Virginia, indicated that the unit had been unable to verify 
the death of a Marine through the unit diaries.  It was 
stated that without knowing the specific unit to which the 
veteran was attached, down to the company level, no further 
research could be provided.  The letter was forwarded to the 
USASCRUR for its reply regarding morning reports of the 93rd 
Medivac Unit.  

Of record is a September 1999 communication from the National 
Personnel Records Center in St. Louis indicating that a 
search of morning reports pertaining to the 93rd Medivac Unit 
in 1970 failed to locate any injuries or files pertaining to 
the unit.  

In a July 1999 communication, the veteran referred to having 
experienced the sounds of automatic weapons fire on a daily 
basis while in Vietnam.  He recalled having been shot at 
while serving on perimeter duty.  He made reference to one 
incident when he witnessed a "twin engine helicopter" which 
took off from the airport at Saigon loaded with people.  He 
stated that as it rose, it exploded and people were falling 
all over.  He claimed the screams of the victims could be 
heard over the sound of helicopter.  

Criteria

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  Where there is a clear diagnosis of PTSD, an 
appellant's assertions of participation in combat are 
generally accepted as true for purposes of determining 
whether the claim is well grounded.  Falk v. West, 12 Vet. 
App. 402, 404 (1999); but see Samuels v. West, 11 Vet. App. 
11 Vet. App. 433 (1998) (VA is not required to accept the 
truthfulness of inherently incredible assertions).

However, even where the claim is found to be well grounded, 
service connection for PTSD requires more.  There must be 
medical evidence establishing a conforming to the provisions 
of 38 C.F.R. § 4.125 (formerly a clear diagnosis of the 
condition), credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat evidence that the veteran engaged in combat 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of a claimed inservice stressor.  
Gaines v. West, at 357; 38 C.F.R. § 3.304(f).  

Under the governing statutory and regulatory provisions, if 
the claimed stressor is not related to the veteran's 
participation in combat, his lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor and must be supported by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 138, 147 (1997); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  

If the claimed inservice stressor is related to combat, 
service department evidence that the veteran served in combat 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the inservice stressor.  38 C.F.R. 
§ 3.304(f).  If the veteran did not serve in combat, the 
record must contain credible evidence corroborating the 
inservice stressor.  Credible supporting evidence may consist 
of service department records or statements from individuals 
who have personal knowledge of the claimed events.  Gaines v. 
West.  

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Analysis

Initially the Board finds that the veteran has submitted a 
well-grounded claim for service connection for PTSD.  The 
October 1996 VA examination and social worker's report show 
that the veteran was diagnosed or assessed as having PTSD as 
the result of traumatic experiences in service.  The social 
worker commented that the veteran met the DSM-IV criteria for 
a diagnosis of PTSD.

The remaining questions are whether the veteran engaged in 
combat, in which case his reports of combat stressors will be 
accepted, or in the alternative, whether there is credible 
supporting evidence for any of the stressors reported by the 
veteran.

The service records show that the veteran served in Vietnam 
from November 1969 to November 1970 and that his military 
occupational specialty was as a postal clerk.  This specialty 
does not support a contention that an individual was involved 
in combat with the enemy.  His personnel records do not show 
that he was awarded the Purple Heart Medal, the Combat 
Infantryman Badge, or other citations showing that he 
participated in combat.  The medals and decorations he did 
receive do not show that he engaged in combat with the enemy.  
Clearly, he did not have a combat military occupational 
specialty.  There is no other service department evidence 
that he engaged in combat with the enemy.

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" as requiring that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (1999)  Many of the events 
reported by the veteran did not involve actual participation 
in an encounter with the enemy.  For instance, he has 
described witnessing the aftermath of battle in Cambodia, 
seeing a helicopter explode, and seeing another soldier who 
had been wounded.

Other events described by the veteran could be said to denote 
participation in an encounter with the enemy.  These include 
coming under fire while delivering mail and coming under 
mortar fire.  However, the veteran has related highly 
variable accounts of his experiences in Vietnam.  His history 
of stressors related to the social worker was different than 
that related to the examiner and still different from his 
testimony at the hearing.  At the time of the hearing before 
a hearing officer in February 1998, he referred to 
participation in the 1969 TET Offensive.  However, his 
personnel records show he did not begin to serve in Vietnam 
until November 1969.  The Board takes judicial notice that 
the TET Offensive in 1969 came much earlier in the year.  The 
veteran's inconsistency leads that Board to find his reports 
to be of limited credibility.  

Weighing the veteran's reports against the objective record, 
including his duties in Vietnam, the lack of combat 
decorations, and inability of the service department to 
confirm that the veteran's unit was involved in combat, the 
Board concludes that the record does not show that the 
veteran engaged in combat with the enemy.  Therefore, the 
veteran's claimed stressors require credible supporting 
evidence.

The veteran's representative has pointed out that the service 
department has confirmed that the veteran's base did come 
under rocket attack while the veteran was stationed there and 
that some of these attacks involved casualties.  However, 
there is no record that the attacks in anyway involved the 
veteran or his postal service unit.  

The Board therefore finds that his claimed stressors are not 
corroborated by supporting evidence.  The USASCRUR has been 
unable to verify any of his reported stressors.  
Communications from friends and acquaintances refer primarily 
to skin problems and do not report any direct knowledge of 
the veteran participating in combat action during service.  

Although the record contains a diagnosis of PTSD, the United 
States Court of Appeals for Veterans Claims (Court) has 
stated that "just because a physician or other health 
professional accepted the veteran's description of his 
Vietnam experiences as credible and diagnosed the appellant 
as suffering from post-traumatic stress disorder does not 
mean the [Board is] required to grant service connection for 
post-traumatic stress disorder."  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  Simply stated, in general, the Board 
is not required to accept an appellant's uncorroborated 
account of his Vietnam experiences.  See Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).  

The record shows that examiners have provided medical 
opinions, based on examination of the veteran 25 years after 
separation, that he had PTSD that was related to his service.  
However, as stated above those opinions were based on the 
veteran's self-reported history.  The Court has held that 
credible supporting evidence of the actual occurrence of an 
inservice stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389 
(1996).  Both the USASCRUR and the Headquarters, Marine 
Corps, have been unable to verify any of the veteran's 
reported stressors.  Accordingly, the Board must conclude 
that the preponderance of the evidence is against the claim 
for service connection for PTSD.  

Service connection for psoriasis, to include as secondary to 
reported Agent Orange exposure.  

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Under the provisions of 38 C.F.R. § 3.307(a)(6) (1998), the 
term herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall be 
service connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.

The regulations pertaining to Agent Orange exposure, expanded 
to include all herbicides used in Vietnam, now provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era.  
38 C.F.R. § 3.307(a)(6) (1997).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied.  Chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma)  The term "soft-tissue sarcoma" includes the 
following: adult fibrosarcoma, dermatofibrosarcoma 
protuberans, malignant fibrous histiocytoma, liposarcoma, 
leiomyosarcoma, epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma), 
proliferating (systemic) angioendotheliomatosis, malignant 
glomus tumor, malignant hemangiopericytoma, synovial sarcoma 
(malignant synovioma), malignant giant cell tumor of tendon 
sheath, malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas, 
malignant mesenchymoma, malignant granular cell tumor, 
alveolar soft part sarcoma, epithelioid sarcoma, clear cell 
sarcoma of tendons and aponeuroses, extraskeletal Ewing's 
sarcoma, congenital and infantile fibrosarcoma, malignant 
ganglioneuroma

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.

If a veteran had service in Vietnam during the Vietnam era 
and develops a disease enumerated in 38 U.S.C.A. § 1116 (West 
1991 & Supp. 1999); or 38 C.F.R. § 3.309(e) (1999), it is 
presumed that he was exposed to Agent Orange or other 
herbicide agents while in Vietnam.  In such a case, no 
evidence is necessary to satisfy the direct incurrence or 
nexus prongs of the Caluza test for a well-grounded claim.  
McCartt v. West, 12 Vet. App. 164, 168 (1999). 

The United States Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee 
also applies to claims based on exposure to Agent Orange.  
Brock v. Brown, 10 Vet. App. 155, 160 (1997).  However, 
competent evidence of service incurrence and nexus between 
current disability and herbicide exposure is required.  
McCartt v. West.


Factual Background

A review of the service medical records reveals no complaints 
or abnormal findings regarding the veteran's skin.  

Received with the veteran's initial claim for compensation 
benefits in June 1996 was a June 1996 statement from a fellow 
employee with the Post Office reported on her impressions of 
the problems the veteran had in his job with the Post Office 
because of his psoriasis.  

Received in July 1996 were reports of medical treatment and 
evaluation of the veteran by a private physician on periodic 
occasions beginning in 1981 for psoriasis.  

The veteran was accorded a general medical examination by VA 
in October 1996.  He stated he began developing psoriasis in 
1969 in Vietnam.  It was noted that his daughter, who was now 
age 20, and was conceived after he had returned from Vietnam, 
had had chronic, severe psoriasis ever since infancy.  He 
stated he was out in the open on a frequent basis in recently 
defoliated areas in Vietnam.  He also claimed he had heavy 
exposure to insecticides while serving in Vietnam.  Current 
examination diagnosis was severe, widespread psoriasis.  

In a November 1996 communication, the veteran's cousin 
reported that he had known the veteran since the early 
1960's.  To the best of his recollection, the veteran did not 
exhibit any symptoms of skin disease prior to service in 
Vietnam.  However, the individual reported that since his 
return from Vietnam, the veteran had had symptoms resembling 
psoriasis.  

In a December 1996 statement an individual who had known the 
veteran since he was born reported that his skin had been 
clear until his service in Vietnam.  She indicated that ever 
since his return from Vietnam, the veteran had a "terrible" 
skin condition.  

The veteran gave testimony regarding the impact of his skin 
problems on his ability to function at the time of the 
hearing before a hearing officer at the RO in February 1998.  

Analysis

The medical record does not reveal that the veteran possesses 
any medical expertise, and he has not claimed such expertise.  
Thus, his lay assertions that he has a skin disorder as a 
result of his active service or due to his exposure to Agent 
Orange have no probative weight.  On the issue of medical 
causation, the Court has been clear.  See Hyder v. Derwinski, 
1 Vet. App. 221, 225 (1991).  

In this case, the medical evidence is negative for a 
diagnosis of chloracne or other acneform disease consistent 
with chloracne.  The skin disorder the veteran has been 
reported to have is psoriasis, which is not listed as a 
disease associated with exposure to herbicide agents.  
38 C.F.R. §§ 3.307, 3.309.  Thus, he would not be entitled to 
service connection on a presumptive basis.  Service 
connection could be established by competent medical evidence 
linking the current psoriasis to such exposure or another 
incident of service, but there is no medical evidence from 
any source relating his psoriasis to exposure to herbicides 
during service or to any other disease or injury during 
service.  

In the absence of competent evidence linking the current skin 
disorder to active duty, the claim of entitlement to service 
connection for a skin disorder on a direct basis or as 
secondary to exposure to Agent Orange must be denied as not 
well grounded.

The Board notes the assertion that the veteran has developed 
a skin disorder secondary to PTSD.  In light of the above 
determination that PTSD is not attributable to active 
service, it follows that service connection may not be 
granted for a skin disorder secondary to a nonservice-
connected disability.  38 C.F.R. § 3.310(a) (1999).


ORDER

Service connection for PTSD is denied.  

Service connection for psoriasis including as secondary to 
Agent Orange exposure is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 

